Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 1 of 23 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

------------------------------------------------------------------------x
 Abraham Rozman

                            Plaintiff,                                      Index No: 1:19-cv-3945




          -against-                                                         Demand for Trial by Jury


 Equifax Information Services, LLC,
 Bank of America, N.A.,
 Capital One Bank (USA) N.A.,
 Discover Bank

                            Defendant(s).
------------------------------------------------------------------------x



                                                COMPLAINT
        Plaintiff Abraham Rozman ("Plaintiff"), by and through his attorneys, and as for his

Complaint against Defendant Equifax Information Services, LLC (“Equifax”), Bank of America,

N.A. (“BOA”), Defendant Capital One Bank (USA) N.A. (“Capital One”), and Defendant

Discover Bank (“Discover”), respectfully sets forth, complains, and alleges, upon information

and belief, the following:



                                      JURISDICTION AND VENUE

    1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

        U.S.C. § 1681p et seq.
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 2 of 23 PageID #: 2




   2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

      acts and transactions occurred here, Plaintiff resides here, and Defendant transacts

      business here.

   3. Plaintiff brings this action for damages arising from the Defendant's violations of 15

      U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).

                                           PARTIES

   4. Plaintiff is a resident of the State of New York, County of Kings, residing at 1526 45th St.

      Brooklyn, New York 11219.

   5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

      U.S.C. § 1681a(c).

   6. Defendant Equifax Information Services, LLC is a consumer reporting agency as defined

      by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities in this

      judicial district. Defendant Equifax is a Delaware corporation registered to do business in

      the State of New York, and may be served with process upon Corporation Service

      Company, its registered agent for service of process at 80 State Street, Albany, NY,

      12207.

   7. At all times material here to Equifax is a consumer reporting agency regularly engaged in

      the business of assembling, evaluating and disbursing information concerning consumers

      for the purpose of furnishing consumer reports, as said term is defined under 15 U.S.C.

      § 1681(d) to third parties.

   8. At all times material hereto, Equifax disbursed such consumer reports to third parties

      under a contract for monetary compensation.
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 3 of 23 PageID #: 3




   9. Defendant Bank of America, N.A. is a person who furnishes information to consumer

      reporting agencies under 15 U.S.C. § 1681s-2 with an address for service in New York

      c/o CT Corporation, at 28 Liberty Street, Floor 42, New York, NY, 10005.

   10. Defendant Capital One Bank (USA) N.A. is a person who furnishes information to

      consumer reporting agencies under 15 U.S.C. § 1681s-2 with an address at for service at

      1690 Capitol One Drive, McLean, VA, 22102.

   11. Defendant Discover Bank is a person who furnishes information to consumer reporting

      agencies under 15 U.S.C. § 1681s-2 with an address for service c/o CT Corporation, its

      registered agent for service of process at 28 Liberty Street, Floor 42, New York, NY,

      10005.

                                 FACTUAL ALLEGATIONS

   12. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein with the same force and effect as if the same were set forth at

      length herein.

                            Bank of America Dispute and Violation

   13. On information and belief, on a date better known to Defendant Equifax, Equifax

      prepared and issued credit reports concerning the Plaintiff that included inaccurate

      information relating to three of the Plaintiff’s Bank of America credit cards.

   14. The inaccurate information was the account status being listed as charge off, yet there

      was still a current past due balance for the total amount of the alleged debts. If the

      account is charged off it can not be still in a past due status, as this implies the account

      can be brought current, and appears to other creditors as a current liability.
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 4 of 23 PageID #: 4




   15. Plaintiff notified Equifax that he disputed the accuracy of the information Equifax was

      reporting, on or around July 30, 2018.

   16. It is believed and therefore averred that Defendant Equifax notified Defendant Bank of

      America of the Plaintiff’s disputes.

   17. Upon receipt of the dispute of the account from the Plaintiff by Equifax, Equifax failed to

      conduct a reasonable investigation and continued to report false and inaccurate adverse

      information on the consumer report of the Plaintiff with respect to the Bank of America

      accounts.

   18. Furthermore, for two of the three accounts Bank of America and Equifax failed to mark

      that account as disputed despite receiving notice of the Plaintiff’s disputes.

   19. Despite the dispute by the Plaintiff that the information on his consumer report was

      inaccurate with respect to the Bank of America accounts, Equifax did not evaluate or

      consider any of the information, claims, or evidence of the Plaintiff and did not make an

      attempt to substantially reasonably verify that the derogatory information concerning the

      disputed account was inaccurate.

   20. Notwithstanding Plaintiff’s efforts, Defendant Experian sent Plaintiff correspondence

      indicating its intent to continue publishing the inaccurate information and Defendants

      continued to publish and disseminate such inaccurate information to other third parties,

      persons, entities and credit grantors.

   21. As of the date of the filing of the filing of this Complaint, Defendant Bank of America

      continues to furnish credit data which is inaccurate and materially misleading, and

      Defendant Equifax’s reporting of the above-referenced trade line continues to be

      inaccurate and materially misleading.
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 5 of 23 PageID #: 5




   22. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

      score.

   23. As a result of Defendants’ conduct, Plaintiff has suffered a decreased credit score as a

      result of the inaccurate information on Plaintiff’s credit file.

                               Capital One Dispute and Violation

   24. On information and belief, on a date better known to Defendant Equifax, Equifax

      prepared and issued credit reports concerning the Plaintiff that included inaccurate

      information relating to the Plaintiff’s Capital One credit card.

   25. The inaccurate information was the account status being listed as charge off, yet there

      was still a current past due balance for the total amount of the alleged debt. If the account

      is charged off it cannot be still in a past due status, as this implies the account can be

      brought current, and appears to other creditors as a current liability.

   26. Plaintiff notified Equifax that he disputed the accuracy of the information Equifax was

      reporting, on or around July 30, 2018.

   27. It is believed and therefore averred that Defendant Equifax notified Defendant Capital

      One of the Plaintiff’s dispute.

   28. Upon receipt of the dispute of the account from the Plaintiff by Equifax, Equifax failed to

      conduct a reasonable investigation and continued to report false and inaccurate adverse

      information on the consumer report of the Plaintiff with respect to the Capital One

      account.

   29. Furthermore, Capital One and Equifax failed to mark that account as disputed despite

      receiving notice of the Plaintiff’s dispute.
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 6 of 23 PageID #: 6




   30. Despite the dispute by the Plaintiff that the information on his consumer report was

      inaccurate with respect to the Capital One account, Equifax did not evaluate or consider

      any of the information, claims, or evidence of the Plaintiff and did not make an attempt to

      substantially reasonably verify that the derogatory information concerning the disputed

      account was inaccurate.

   31. Notwithstanding Plaintiff’s efforts, Defendant Experian sent Plaintiff correspondence

      indicating its intent to continue publishing the inaccurate information and Defendants

      continued to publish and disseminate such inaccurate information to other third parties,

      persons, entities and credit grantors.

   32. As of the date of the filing of the filing of this Complaint, Defendant Capital One

      continues to furnish credit data which is inaccurate and materially misleading, and

      Defendant Equifax’s reporting of the above-referenced trade line continues to be

      inaccurate and materially misleading.

   33. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

      score.

   34. As a result of Defendants’ conduct, Plaintiff has suffered a decreased credit score as a

      result of the inaccurate information on Plaintiff’s credit file.

                                 Discover Dispute and Violation

   35. On information and belief, on a date better known to Defendant Equifax, Equifax

      prepared and issued credit reports concerning the Plaintiff that included inaccurate

      information relating to the Plaintiff’s Discover credit card.

   36. The inaccurate information was the account status being listed as charge off, yet there

      was still a current past due balance for the total amount of the alleged debt. If the account
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 7 of 23 PageID #: 7




      is charged off it cannot be still in a past due status, as this implies the account can be

      brought current, and appears to other creditors as a current liability.

   37. Plaintiff notified Equifax that he disputed the accuracy of the information Equifax was

      reporting, on or around July 30, 2018.

   38. It is believed and therefore averred that Defendant Equifax notified Defendant Discover

      of the Plaintiff’s dispute.

   39. Upon receipt of the dispute of the account from the Plaintiff by Equifax, Equifax failed to

      conduct a reasonable investigation and continued to report false and inaccurate adverse

      information on the consumer report of the Plaintiff with respect to the Discover account.

   40. Furthermore, Discover and Equifax failed to mark that account as disputed despite

      receiving notice of the Plaintiff’s dispute.

   41. Despite the dispute by the Plaintiff that the information on his consumer report was

      inaccurate with respect to the Discover account, Equifax did not evaluate or consider any

      of the information, claims, or evidence of the Plaintiff and did not make an attempt to

      substantially reasonably verify that the derogatory information concerning the disputed

      account was inaccurate.

   42. Notwithstanding Plaintiff’s efforts, Defendant Experian sent Plaintiff correspondence

      indicating its intent to continue publishing the inaccurate information and Defendants

      continued to publish and disseminate such inaccurate information to other third parties,

      persons, entities and credit grantors.

   43. As of the date of the filing of the filing of this Complaint, Defendant Discover continues

      to furnish credit data which is inaccurate and materially misleading, and Defendant
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 8 of 23 PageID #: 8




      Equifax’s reporting of the above-referenced trade line continues to be inaccurate and

      materially misleading.

   44. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

      score.

   45. As a result of Defendants’ conduct, Plaintiff has suffered a decreased credit score as a

      result of the inaccurate information on Plaintiff’s credit file.



                                  FIRST CAUSE OF ACTION
                         (Willful Violation of the FCRA as to Equifax)
   46. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

      fully state herein with the same force and effect as if the same were set forth at length

      herein.

   47. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

      seq.,

   48. Equifax violated 15 U.S.C. § 1601(e) by failing to establish or to follow reasonable

      procedures to assure maximum possible accuracy in the preparation of the credit report and

      credit files that Equifax maintained concerning the Plaintiff.

   49. Equifax has willfully and recklessly failed to comply with the Act. The failure of Equifax

      to comply with the Act include but are not necessarily limited to the following:

                a) The failure to follow reasonable procedures to assure the maximum possible

                   accuracy of the information reported;

                b) The failure to correct erroneous personal information regarding the Plaintiff

                   after a reasonable request by the Plaintiff;
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 9 of 23 PageID #: 9




              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

              d) The failure to promptly and adequately investigate information which

                  Defendant Equifax had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Equifax to

                  delete;

              h) The failure to take adequate steps to verify information Equifax had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

   50. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage by

      loss of credit, loss of ability to purchase and benefit from credit, and the mental and

      emotional pain, anguish, humiliation and embarrassment of credit denial.

   51. The conduct, action and inaction of Equifax was willful rendering Equifax liable for actual,

      statutory and punitive damages in an amount to be determined by a Judge and or Jury

      pursuant to 15 U.S.C. § 1681(n).

   52. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

      amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 10 of 23 PageID #: 10




    WHEREFORE, Plaintiff, Abraham Rozman, an individual, demands judgment in his favor

 against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to

 15 U.S.C. § 1681(n).

                                  SECOND CAUSE OF ACTION
                         (Negligent Violation of the FCRA as to Equifax)
    53. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

        fully state herein with the same force and effect as if the same were set forth at length

        herein.

    54. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

        seq.,

    55. Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

        credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting

        reinvestigation and by failing to maintain reasonable procedures with which to verify the

        disputed information in the credit file of the Plaintiff.

    56. Equifax has negligently failed to comply with the Act. The failure of Equifax to comply

        with the Act include but are not necessarily limited to the following:

                  a) The failure to follow reasonable procedures to assure the maximum possible

                     accuracy of the information reported;

                  b) The failure to correct erroneous personal information regarding the Plaintiff

                     after a reasonable request by the Plaintiff;

                  c) The failure to remove and/or correct the inaccuracy and derogatory credit

                     information after a reasonable request by the Plaintiff;

                  d) The failure to promptly and adequately investigate information which

                     Defendant Equifax had notice was inaccurate;
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 11 of 23 PageID #: 11




               e) The continual placement of inaccurate information into the credit report of the

                   Plaintiff after being advised by the Plaintiff that the information was inaccurate;

               f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                   the information;

               g) The failure to promptly delete information that was found to be inaccurate, or

                   could not be verified, or that the source of information had advised Equifax to

                   delete;

               h) The failure to take adequate steps to verify information Equifax had reason to

                   believe was inaccurate before including it in the credit report of the consumer.

    57. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage by

        loss of credit, loss of ability to purchase and benefit from credit, and the mental and

        emotional pain, anguish, humiliation and embarrassment of credit denial.

    58. The conduct, action and inaction of Equifax was negligent, entitling the Plaintiff to

        damages under 15 U.S.C. § 1681o.

    59. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

        amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n) and 1681o.

    WHEREFORE, Plaintiff, Abraham Rozman, an individual, demands judgment in his favor

 against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to

 15 U.S.C. § 1681(n).

                                 THIRD CAUSE OF ACTION

                     (Willful Violation of the FCRA as to Discover Bank.)
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 12 of 23 PageID #: 12




    60. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length

       herein.

    61. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.,

    62. Pursuant to the Act, all person who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

    63. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.

    64. The results of the investigation must be reported to the agency and, if the investigation

       reveals that the original information is incomplete or inaccurate, the information from a

       furnisher such as the above listed above must report the results to other agencies which

       were supplied such information.

    65. The Defendant Discover Bank violated 15 U.S.C. § 1681s2-b by the publishing of the

       Account Liability Representation; by failing to fully and improperly investigate the dispute

       of the Plaintiff with respect to the Account Liability Representation; by failing to review

       all relevant information regarding same by failing to correctly report results of an accurate

       investigation to the credit reporting agencies.
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 13 of 23 PageID #: 13




    66. Specifically, the Defendant Discover Bank continued to report these accounts on the

        Plaintiff’s credit report after being notified of his dispute regarding the late payment and

        charge off status regarding the debt.

    67. Additionally, the Defendant Discover Bank failed to mark the account as disputed after

        receiving notice of the Plaintiff’s dispute.

    68. As a result of the conduct, action and inaction of the Defendant Discover Bank, the Plaintiff

        suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

        and the mental and emotional pain, anguish, humiliation and embarrassment of credit

        denials.

    69. The conduct, action and inaction of Defendant Discover Bank was willful, rendering

        Defendant Discover Bank liable for actual, statutory and punitive damages in an amount

        to be determined by a jury pursuant to 15 U.S.C. § 1601(n).

    70. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

        Discover Bank in an amount to be determined by the Court pursuant to 15 U.S.C.

        § 1601(n).

    WHEREFORE, Plaintiff, Abraham Rozman, an individual, demands judgment in his favor

 against Defendant, Discover Bank, for damages together with attorney’s fees and court costs

 pursuant to 15 U.S.C. § 1681(n).

                                 FOURTH CAUSE OF ACTION

                     (Negligent Violation of the FCRA as to Discover Bank)

    71. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

        fully state herein with the same force and effect as if the same were set forth at length

        herein.
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 14 of 23 PageID #: 14




    72. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.,

    73. Pursuant to the Act, all person who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

    74. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.

    75. The results of the investigation must be reported to the agency and, if the investigation

       reveals that the original information is incomplete or inaccurate, the information from a

       furnisher such as the above-named Defendant must report the results to other agencies

       which were supplied such information.

    76. Defendant Discover Bank is liable to the Plaintiff for failing to comply with the

       requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

    77. After receiving the Dispute Notice from Equifax, Defendant Discover Bank negligently

       failed to conduct its reinvestigation in good faith.

    78. A reasonable investigation would require a furnisher such as Defendant Discover Bank to

       consider and evaluate a specific dispute by the consumer, along with all other facts,

       evidence and materials provided by the agency to the furnisher.

    79. Additionally, the Defendant Discover Bank failed to mark the account as disputed after

       receiving the dispute letter.
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 15 of 23 PageID #: 15




    80. The conduct, action and inaction of Defendant Discover Bank was negligent, entitling the

        Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

    81. As a result of the conduct, action and inaction of the Defendant Discover Bank, the Plaintiff

        suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

        and the mental and emotional pain, anguish, humiliation and embarrassment of credit

        denials.

    82. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the Defendant

        Discover Bank in an amount to be determined by the Court pursuant to 15 U.S.C. § 1601(n)

        and 1681o.

    WHEREFORE, Plaintiff, Abraham Rozman, an individual, demands judgment in his favor

 against Defendant, Discover Bank, for damages together with attorney’s fees and court costs

 pursuant to 15 U.S.C. § 1681(n).

                                    FIFTH CAUSE OF ACTION
                     (Willful Violation of the FCRA as to Bank of America)
    83. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

        fully state herein with the same force and effect as if the same were set forth at length

        herein.

    84. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

        seq.,

    85. Pursuant to the Act, all person who furnished information to reporting agencies must

        participate in re-investigations conducted by the agencies when consumers dispute the

        accuracy and completeness of information contained in a consumer credit report.

    86. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

        when the agency receives a notice of dispute from a consumer such as the Plaintiff. The
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 16 of 23 PageID #: 16




       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.

    87. The results of the investigation must be reported to the agency and, if the investigation

       reveals that the original information is incomplete or inaccurate, the information from a

       furnisher such as the above listed above must report the results to other agencies which

       were supplied such information.

    88. The Defendant BOA violated 15 U.S.C. § 1681s2-b by the publishing of the Account

       Liability Representation; by failing to fully and improperly investigate the dispute of the

       Plaintiff with respect to the Account Liability Representation; by failing to review all

       relevant information regarding same by failing to correctly report results of an accurate

       investigation to the credit reporting agencies.

    89. Specifically, the Defendant BOA continued to report these accounts on the Plaintiff’s credit

       report after being notified of his disputes regarding the charged off balances and past due

       balances as well as late payments.

    90. Additionally, the Defendant BOA failed to mark the account as disputed after receiving

       notice of the Plaintiff’s dispute.

    91. As a result of the conduct, action and inaction of the Defendant BOA, the Plaintiff suffered

       damage for the loss of credit, loss of the ability to purchase and benefit from credit, and

       the mental and emotional pain, anguish, humiliation and embarrassment of credit denials.

    92. The conduct, action and inaction of Defendant BOA was willful, rendering Defendant

       BOA liable for actual, statutory and punitive damages in an amount to be determined by a

       jury pursuant to 15 U.S.C. § 1601(n).
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 17 of 23 PageID #: 17




    93. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

        BOA in an amount to be determined by the Court pursuant to 15 U.S.C. § 1601(n).

    WHEREFORE, Plaintiff, Abraham Rozman, an individual, demands judgment in his favor

 against Defendant, BOA, for damages together with attorney’s fees and court costs pursuant to 15

 U.S.C. § 1681(n).

                                  SIXTH CAUSE OF ACTION
                     (Negligent Violation of the FCRA as to Bank of America)
    94. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

        fully state herein with the same force and effect as if the same were set forth at length

        herein.

    95. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

        seq.,

    96. Pursuant to the Act, all person who furnished information to reporting agencies must

        participate in re-investigations conducted by the agencies when consumers dispute the

        accuracy and completeness of information contained in a consumer credit report.

    97. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

        when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

        furnisher must then conduct a timely investigation of the disputed information and review

        all relevant information provided by the agency.

    98. The results of the investigation must be reported to the agency and, if the investigation

        reveals that the original information is incomplete or inaccurate, the information from a

        furnisher such as the above-named Defendant must report the results to other agencies

        which were supplied such information.
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 18 of 23 PageID #: 18




    99. Defendant BOA is liable to the Plaintiff for failing to comply with the requirements

        imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

    100.        After receiving the Dispute Notices from Equifax, Defendant BOA negligently

        failed to conduct its reinvestigation in good faith.

    101.        A reasonable investigation would require a furnisher such as Defendant BOA to

        consider and evaluate a specific dispute by the consumer, along with all other facts,

        evidence and materials provided by the agency to the furnisher.

    102.        Additionally, the Defendant BOA failed to mark the account as disputed after

        receiving the dispute letter.

    103.        The conduct, action and inaction of Defendant BOA was negligent, entitling the

        Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

    104.        As a result of the conduct, action and inaction of the Defendant BOA, the Plaintiff

        suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

        and the mental and emotional pain, anguish, humiliation and embarrassment of credit

        denials.

    105.        The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

        Defendant BOA in an amount to be determined by the Court pursuant to 15 U.S.C.

        § 1601(n) and 1681o.

    WHEREFORE, Plaintiff, Abraham Rozman, an individual, demands judgment in his favor

 against Defendant, BOA, for damages together with attorney’s fees and court costs pursuant to 15

 U.S.C. § 1681(n).

                                SEVENTH CAUSE OF ACTION
                     (Willful Violation of the FCRA as to Capital One Bank)
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 19 of 23 PageID #: 19




    106.          Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

    107.          This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681

       et seq.,

    108.          Pursuant to the Act, all person who furnished information to reporting agencies

       must participate in re-investigations conducted by the agencies when consumers dispute

       the accuracy and completeness of information contained in a consumer credit report.

    109.          Pursuant to the Act, a furnisher of disputed information is notified by the reporting

       agency when the agency receives a notice of dispute from a consumer such as the

       Plaintiff. The furnisher must then conduct a timely investigation of the disputed

       information and review all relevant information provided by the agency.

    110.          The results of the investigation must be reported to the agency and, if the

       investigation reveals that the original information is incomplete or inaccurate, the

       information from a furnisher such as the above listed above must report the results to

       other agencies which were supplied such information.

    111.          The Defendant Capital One violated 15 U.S.C. § 1681s2-b by the publishing of

       the Account Liability Representation; by failing to fully and improperly investigate the

       dispute of the Plaintiff with respect to the Account Liability Representation; by failing to

       review all relevant information regarding same by failing to correctly report results of an

       accurate investigation to the credit reporting agencies.
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 20 of 23 PageID #: 20




    112.       Specifically, the Defendant Capital One continued to report these accounts on the

       Plaintiff’s credit report after being notified of his disputes regarding the charged off

       balance, past due status and late payments.

    113.       Additionally, the Defendant Capital One failed to mark the account as disputed

       after receiving notice of the Plaintiff’s dispute.

    114.       As a result of the conduct, action and inaction of the Defendant Capital One, the

       Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

       from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

       of credit denials.

    115.       The conduct, action and inaction of Defendant Capital One was willful, rendering

       Defendant Capital One liable for actual, statutory and punitive damages in an amount to

       be determined by a jury pursuant to 15 U.S.C. § 1601(n).

    116.       The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Defendant Capital One in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1601(n).

           WHEREFORE, Plaintiff, Abraham Rozman, an individual, demands judgment in his

      favor against Defendant, Discover Bank, for damages together with attorney’s fees and

      court costs pursuant to 15 U.S.C. § 1681(n).



                                   EIGHTH CAUSE OF ACTION
                    (Negligent Violation of the FCRA as to Capital One Bank)
    117.       Plaintiff incorporates by reference all of the above paragraphs of this Complaint

       as though fully state herein with the same force and effect as if the same were set forth at

       length herein.
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 21 of 23 PageID #: 21




    118.       This is an action for negligent violation of the Fair Credit Reporting Act U.S.C.

       § 1681 et seq.,

    119.       Pursuant to the Act, all person who furnished information to reporting agencies

       must participate in re-investigations conducted by the agencies when consumers dispute

       the accuracy and completeness of information contained in a consumer credit report.

    120.       Pursuant to the Act, a furnisher of disputed information is notified by the reporting

       agency when the agency receives a notice of dispute from a consumer such as the

       Plaintiff. The furnisher must then conduct a timely investigation of the disputed

       information and review all relevant information provided by the agency.

    121.       The results of the investigation must be reported to the agency and, if the

       investigation reveals that the original information is incomplete or inaccurate, the

       information from a furnisher such as the above-named Defendant must report the results

       to other agencies which were supplied such information.

    122.       Defendant Capital One is liable to the Plaintiff for failing to comply with the

       requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

    123.       After receiving the Dispute Notice from Equifax, Defendant Capital One

       negligently failed to conduct its reinvestigation in good faith.

    124.       A reasonable investigation would require a furnisher such as Defendant Capital

       One to consider and evaluate a specific dispute by the consumer, along with all other

       facts, evidence and materials provided by the agency to the furnisher.

    125.       Additionally, the Defendant Capital One failed to mark the account as disputed

       after receiving the dispute letter.
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 22 of 23 PageID #: 22




    126.        The conduct, action and inaction of Defendant Capital One was negligent,

        entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

    127.        As a result of the conduct, action and inaction of the Defendant Capital One, the

        Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

        from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

        of credit denials.

    128.        The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

        Defendant Capital One in an amount to be determined by the Court pursuant to 15 U.S.C.

        § 1601(n) and 1681o.

    WHEREFORE, Plaintiff, Abraham Rozman, an individual, demands judgment in his favor

 against Defendant, Capital One, for damages together with attorney’s fees and court costs pursuant

 to 15 U.S.C. § 1681(n).

                                 DEMAND FOR TRIAL BY JURY

    129.        Plaintiff demands and hereby respectfully requests a trial by jury for all claims

        and issues this complaint to which Plaintiff is or may be entitled to a jury trial.



                                     PRAYER FOR RELIEF

 WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

        a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

            each negligent violation as alleged herein;

        b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

        c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

        d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);
Case 1:19-cv-03945-RRM-VMS Document 1 Filed 07/09/19 Page 23 of 23 PageID #: 23




       e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

       f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

          U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

       g) For any such other and further relief, as well as further costs, expenses and

          disbursements of this action as this Court may deem just and proper.

 Dated: Hackensack, New Jersey
        July 9, 2019


                                                    /s/ David Force
                                                    Stein Saks, PLLC
                                                    By: David Force
                                                    dforce@steinsakslegal.com
                                                    285 Passaic Street
                                                    Hackensack, NJ 07601
                                                    Phone: (201) 282-6500 ext. 107
